Contrary to the plaintiffs’ contention, the defendant New York City Transit Authority (hereinafter the NYCTA) timely complied with the Supreme Court’s conditional order of preclusion dated March 4, 2009. Consequently, that conditional order never became absolute (see Caval v City of New York, 89 AD3d 885 [2011]; McGroarty v Long Is. Coll. Hosp., 37 AD3d 431, 431 [2007]; cf. Pierre v 100 Corp., 97 AD3d 804, 805 [2012]), and the Supreme Court correctly denied the plaintiffs’ motion to strike the NYCTA’s answer (see Caval v City of New York, 89 AD3d at 885; McGroarty v Long Is. Coll. Hosp., 37 AD3d at 431). Skelos, J.E, Balkin, Leventhal and Cohen, JJ., concur.